UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4955



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RAYMONT DAVID BROWN,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-03-155-1)


Submitted:   July 28, 2006                 Decided:   August 11, 2006


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick W. Lefler, GIBSON, LEFLER & ASSOCIATES, Princeton, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, John L. File, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pursuant to a plea agreement, Raymont David Brown pled

guilty to distribution of a quantity of cocaine base (“crack”), in

violation of 21 U.S.C. § 841(a)(1) (2000).     Brown appealed the

district court’s original sentence of 137 months in prison.     We

vacated Brown’s sentence and remanded for resentencing, concluding

that, under United States v. Booker, 543 U.S. 220 (2005), Brown’s

sentence violated the Sixth Amendment.

          Upon remand, the district court sentenced Brown to 115

months in prison, based on the original guideline calculation as

modified to reflect a two-level reduction in offense level granted

pursuant to the government’s post-remand Fed. R. Crim. P. 35(b)

motion for a reduction in sentence.   Brown timely appealed.

          Brown argues that his sentence following Booker violates
his due process rights, as informed by ex post facto principles.

This claim is foreclosed by our recent decision in United States v.

Davenport, 445 F.3d 366 (4th Cir. 2006).

          Accordingly, we affirm Brown’s sentence.     We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -